IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JESSICA PEPPER,                       : No. 447 MAL 2014
                                      :
                     Respondent       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
JAMES FRIEL,                          :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.